Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-20 have been examined. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,319,000. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 11 and claim 8 and 15 of US. Patent No. 10,319,000 recite the method for real-time feedback collection and analysis comprising determining location of and RFID tag assocuiaetd with the patient. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,319,000. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 23 and claim 1 of US. Patent No. 10,319,000 recite the system for real-time feedback collection and analysis using RFID tag associated with the patient. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-10 recite(s) a computer-implemented system for real-time feedback collection and analysis, which is within a statutory category (process). Claims 11-20 recite(s) a computer-implemented method for real-time feedback collection and analysis, which is within a statutory category, which is within a statutory category (machine)
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 

determine a space occupied by the patient based on the location; 
identify one or more prompts for feedback based on the occupied space; 
provide at least one of the prompts to the patient; 
receive feedback from the patient in response to the prompt; and 
analyze the feedback. 
The limitations “determine a space occupied by the patient based on the location; identify one or more prompts for feedback based on the occupied space; provide at least one of the prompts to the patient; receive feedback from the patient in response to the prompt; and analyze the feedback” constitutes (c) mental processes because determining a space, identifying prompts for feedback receiving feedback from the patient, can be practically performed in the human mind by observing, review. Accordingly, the claims describe the abstract idea (b) certain methods of organizing human activity” because these limitations could be performed by the user, researcher to observe, organize, evaluate, location information on a piece of paper. 
Dependent Claim 2 expands on feedback, Claims 3, 5 on normalizing feedback score.  Claims 7-8 expand on feedback based on a décor, noise level, etc... These steps expand the abstract idea of mental process. 

2019 PEG: Step 2A - Prong Two 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As 
The additional limitations in claims 1-20 do not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in any meaningful way. In particular, the claims recite the additional elements of a generic RFID tag, server and generic network-based storage devices. And thus it does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. 
Further, the claim as a whole merely describes how to generally “apply” the concept of utilizing RFID tag in a computer environment (hospitalI). The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an objective evaluation of the patient’s physical capabilities. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
2019 PEG: Step 2B:
.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-20 have been held as patent ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 20130085609) in view of Manning et al. (US. 20080059230). 
With respect to claim 1, Barker teaches a computer-implemented system for real-time feedback collection and analysis, comprising: 
an RFID tag associated with a patient (‘609; Para 0028: RFID tag is used to detect a location of an occupant; Para 0030: a patient is provided a wristband clip with a RFID tag); 
a server comprising memory, a central processing unit, an input port to receive a location based on the RFID tag of the patient, and an output port, wherein the central processing unit (‘619; Para 0009) is configured to: 
determine a space occupied by the patient based on the location (‘609; Para 0042: the patient occupies space within the medial facility, the environment control may respond to the location of the patient, construed as space occupied by the patient based on the location); 
identify one or more prompts for feedback based on the occupied space (‘609; Para 0008: identifying the patient or a patient category of the patient, and controlling an environment local to the location of the patient as a function of the identified patient or the identified patient category of the patient); 
provide at least one of the prompts to the patient (‘609; Para 0008); 
Manning teaches 
receive feedback from the patient in response to the prompt (‘230; para 0028: providing results and comparisons of the patient's interaction in this manner (e.g., feedback) can result in improvements in patient and healthcare provider behavior.):and 
analyze the feedback (‘230; Para 0030: The information gathered from the patient also can be provided (step 22) to the facility/physician that provided the services/goods. Upon analysis of the received information, the entity 16 can provide (step 24) payment and/or feedback to the facility that provided the services/goods). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the occupancy driven patient-room environmental control of Barker with the technique of patient-interactive healthcare management of Manning in order to provide feedback in response to utilizing the occupied space associated with the patient 
Claim 11 is rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches a system according to Claim 1, Manning discloses wherein the central processing unit identifies an entity associated with the feedback for each prompt, assigns scores to the feedback for each prompt, and associates the assigned feedback scores with the associated entity (230; Para 0053) . 
Claim 12 is rejected as the same reason with claim 2. 

With respect to claim 3 the combined art teaches a system according to Claim 2, Manning discloses wherein the central processing unit normalizes the feedback scores using a baseline score (‘230; Para 0057). 
Claim 13 is rejected as the same reason with claim 3.

With respect to claim 4 the combined art teaches a system according to Claim 2, Barkerdiscloses wherein the entity comprises one of a patient, a medical professional, a group of medical professionals, and a hospital (‘609; Paras 0005, 0032). 


With respect to claim 5, the combined art teaches a system according to Claim 2, Manning discloses wherein the central processing unit performs at least one of comparing the feedback scores for the entity with feedback scores associated with another entity, comparing the feedback scores for the entity with a scoring history for the entity, and adding the feedback scores for the entity with other feedback scores from other patients (‘230; Para 0057). 
Claim 15 is rejected as the same reason with claim 5. 

With respect to claim 6 the combined art teaches a system according to Claim 1, Barker discloses wherein the central processing unit provides the prompts to the patient during at least one of when the patient is in the occupied room or immediately after the patient leaves the occupied room. (‘609; Para 0006) 
Claim 16 is rejected as the same reason with claim 6. 

With respect to claim 7 the combined art teaches a system according to Claim 1, Barker discloses wherein the feedback from the patient is used to perform an action with respect to the occupied space (‘609; Para 0006: occupied verses unoccupied) may be provided to enhance energy savings). 
Claim 17 is rejected as the same reason with claim 7. 

With respect to claim 8 the combined art teaches a system according to Claim 1, Barker discloses wherein the prompts are based on one or more of a decor, cleanliness, population, noise level, and aesthetics of the occupied space (‘609; Para 0057, 0061). 


With respect to claim 9 the combined art teaches a system according to Claim 1, Barker discloses wherein the central processing unit provides the prompts to the patient via one of randomly, in a predetermined order, and in a hierarchical order (‘609; Para 0027). 
Claim 19 is rejected as the same reason with claim 9.

With respect to claim 10 the combined art teaches a system according to Claim 1, Barker discloses wherein the feedback from the patient is received via one of a smart watch and mobile phone (‘609; Para 0009).
Claim 20 is rejected as the same reason with claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686